 

Exhibit 10.17

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (the “Agreement”) is entered
into by and between David Olert (hereinafter “Employee”) and Monster Digital,
Inc., its officers, directors, employees, agents and affiliates (hereinafter
“the Company”).

 

Recitals

 

Whereas, the Company desires to provide the Employee separation compensation to
assist him/her in the transition resulting from his/her termination of
employment from the Company.

 

Whereas, the Employee agrees, in exchange for such separation compensation, to
execute this Agreement and waive and release any and all claims that he/she may
have against the Company.

 

This settlement does not constitute an admission of any kind by the Company.
Employee acknowledges that he/she has received all monies and other benefits due
him/her as a result of his/her employment with and separation from the Company.

 

Now, therefore, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the parties agree as
follows:

 

Agreement

 

1.            Separation Pay. Employee’s separation from the Company is
effective January 26, 2018. The Company agrees that, provided Employee: (i)
returns the original fully executed Agreement to the Company by or before the
end of the Review Period as set forth in Section 5 and (ii) does not revoke this
Agreement per Section 5, the Company will provide Employee an amount equal to
zero weeks of his/her base wages as separation pay in consideration of the
promises set forth herein. The payment will be paid in a lump sum, as soon as
administratively possible, following Employee’s termination date in accordance
with the Company’s normal payroll procedures, and is subject to all applicable
federal and state taxes.

 

2.            Taxes. Notwithstanding the tax deductions set forth in Section 1
above, Employee shall pay in full when due, and shall be solely responsible for,
any and all federal, state, or local income taxes that are or may be assessed
against him/her relating to the separation payment received by Employee pursuant
to this Agreement, as well as all interest or penalties that may be owed in
connection with such taxes. Employee is not relying on any representations or
conduct of the Company with respect to the adequacy of the withholdings and
understands his/her responsibility to pay taxes associated with the separation
pay.

 

  

 

 

3.           (a).         Confidential and Proprietary Information. Employee
understands that, during the course of his/her employment with the Company,
he/she was given access to and provided with substantial confidential and
proprietary information of the Company which includes, but is not limited to,
all information related to the Company’s customers and its business dealings
with such customers, the services provided to customers by the Company, and the
Company’s methodology for providing said services (“Confidential and Proprietary
Information”). The Company is the sole owner of all such Confidential and
Proprietary information and Employee expressly understands and agrees that
he/she may not, under any circumstances to the fullest extent permitted by
applicable law, whether directly or indirectly, disclose the Company’s
Confidential and/or Proprietary information to any person or entity at any time
or use any of the Company’s Confidential and/or Proprietary information for any
purpose without the express written authorization of the Company.

 

(b)          Employee agrees that, for a period of one (1) year following
his/her execution of this Agreement, he/she will not, directly or indirectly, on
his/her own behalf, or on behalf of any other individual, association or entity,
use the Confidential or Proprietary information of the Company to (i) solicit,
induce, or contact any current or prospective customer of the Company of which
he/she has knowledge as a result of his/her employment with the Company; (ii)
encourage any current or prospective customers or suppliers of the Company of
which he/she has knowledge as a result of his/her employment with the Company to
stop using the facilities or services of the Company, or (iii) encourage any
current or prospective customers or suppliers of the Company of which he/she has
knowledge as a result of his/her employment with the Company to use the
facilities or services of any competitor of the Company.

 

(c)          For a period of one year from the date that Employee is no longer
employed by the Company, Employee shall not take any actions to, nor shall
he/she assist any entity in, recruiting any other employee who worked for or was
affiliated with the Company at any point while Employee was employed by the
Company. This includes, but is not limited to: (i) identifying to such successor
employer or its agents or such other entity the person or persons who have
special knowledge concerning the Company’s processes, methods or confidential
affairs; and (ii) commenting to the successor employer or its agents or such
other entity about the quantity of work, quality of work, special knowledge, or
personal characteristics of any person who is still employed at the Company.
Employee also agrees that Employee will not provide such information set forth
in (i) and (ii) above to a prospective employer during interviews preceding
possible employment.

 

4.           Release of Known and Unknown Claims by Employee. Employee agrees
unconditionally and forever to release and discharge the Company and its
affiliated business entities, their respective current and former stockholders,
officers, directors, employees, representatives, attorneys, agents and assigns
(collectively, “Released Parties”), from any and all claims, actions, causes of
action, demands, rights, or damages of any kind or nature which he/she may now
have, or ever have, whether known or unknown, including any claims, causes of
action or demands of any nature arising out of or in any way relating to his/her
employment with, or separation from the Company on or before the date of the
execution of this Agreement.

 

  

 

 

This release specifically includes, but is not limited to, any claims for wages,
bonuses, benefits, vacation pay, severance pay or other compensation of any
sort, wrongful discharge, retaliation, breach of implied contract, breach of
implied covenant of good faith and fair dealing, negligence, negligent hiring,
retention or supervision, defamation, unlawful efforts to prevent relationship,
violation of constitutional rights, discrimination or harassment on the basis of
race, color, sex, sexual orientation, national origin, religion, age (including
but not limited to claims arising under the Age Discrimination in Employment Act
and Older Worker Benefit Protection Act, 29 U.S.C. § 621, et seq.), disability,
medical condition or marital status, and/or violation of any statutes, rules,
regulations or ordinances, whether federal, state or local, including, but not
limited to, Title VII of the Civil Rights Act of 1964, the California Fair
Employment and Housing Act, the California Family Rights Act, and qui tam
actions pursuant to any federal, state or local statute, rule, regulation or
ordinance.. Notwithstanding the foregoing, nothing in this Agreement shall
prevent Employee from filing a charge with a government agency or cooperating in
an investigation conducted by a government agency. However, Employee agrees
except with respect to proceedings before the Securities and Exchange
Commission, he/she is waiving his right to any monetary damages or other
equitable relief as a result of any such proceedings.

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

 

5.            ADEA Waiver and Revocation. Without detracting in any respect from
any other provision of this Agreement:

 

(a)          Employee agrees that this Agreement constitutes a knowing and
voluntary waiver and release of all rights or claims Employee has or may have
against the any of the Released Parties, including, but not limited to, all
rights or claims for age discrimination or retaliation arising under the Age
Discrimination in Employment Act )(“ADEA”). Employee understands that, by
entering into this Agreement, Employee does not waive rights or claims that may
arise after the date Employee signs this Agreement, including without limitation
any rights or claims that Employee may have to secure enforcement of the terms
and conditions of this Agreement. Company has advised Employee in writing of
his/her right to consult with an attorney prior to executing this Agreement.
Employee acknowledges that he/she was informed that he/she has a full twenty-one
(21) days in which to review and consider this Agreement (“Review Period”) and
to consult with an attorney regarding the terms and effect of this Agreement. To
the extent that Employee chooses to sign this Agreement in less than twenty-one
(21) days, Employee acknowledges that he/she had sufficient time to consider the
Agreement and to consult with counsel and that Employee does not desire
additional time.

 

(b)          Employee may revoke this Agreement within seven (7) days from the
date he/she signs this Agreement, in which case this Agreement will be null and
void and of no force or effect on either Company or Employee. Any revocation
must be in writing and sent to David Olert, 2655 First Street, Suite 250, Simi
Valley, CA 93065, on or before the close of business on the seventh day after
this Agreement is executed by Employee.

 

  

 

 

6.            Non-Disclosure of This Agreement. Employee agrees not to disclose
the existence of this Agreement or any of its terms to anyone other than his/her
attorneys, accountants and immediate family members, or where compelled by an
order of a court of competent jurisdiction or a subpoena issued under the
authority thereof. Employee further agrees to keep this Agreement and all of its
terms strictly confidential and agrees that he/she will inform any such
attorneys, accountants and immediate family members about this confidentiality
provision and that they will agree to be bound by it. Further, Employee agrees
that neither he/she nor his/her representatives or family members will reveal
any confidential information about the Company, its operations, its client base,
its prospects, its executives or its employees to any third party.

 

7.            Knowing and Voluntary. Employee represents and agrees that, prior
to the execution of this Agreement, Employee has had the opportunity to discuss
the terms of this Agreement with legal counsel of his/her choosing. Employee
affirms that no promise or inducement was made to cause him/her to enter into
this Agreement, other than the separation pay promised to Employee in this
Agreement. Employee further confirms that he/she has not relied upon any other
statement or representation by anyone other than what is in this Agreement as a
basis for his/her agreement.

 

8.            Entire Agreement. This Agreement constitutes the entire agreement
between Employee and the Company concerning the terms of Employee’s employment
with and separation from the Company and the compensation related thereto. No
amendments to this Agreement will be valid unless written and signed by Employee
and an Officer of the Company. This Agreement shall be binding upon both
parties’ heirs, representatives and successors. This Agreement shall be
construed under the laws of the State of California, both procedural and
substantive.

 

9.            Arbitration. Any and all disputes, controversies or claims arising
under or in any way relating to the interpretation, application or enforcement
of this Agreement, Employee’s employment with the Company, any claim for
benefits, or Employee’s separation of employment from the Company, including
without limitation any claim by Employee that he/she was fraudulently induced to
enter into this Agreement, or claims relating to the general validity or
enforceability of this Agreement, shall be settled by final and binding
arbitration as described in more detail in this Section. Any dispute submitted
to arbitration pursuant to this Section shall be determined by arbitration in
accordance with the applicable rules of the American Arbitration Association,
which can be obtained directly from AAA (www.adr.org). The parties to any
arbitration shall mutually select a single arbitrator to hear the matter;
provided that if the parties are unable to agree, the arbitrator shall be
selected by AAA. The arbitration shall be held in the County where Employee was
last employed by the Company. Judgment upon any arbitration award may be entered
by any state or federal court having jurisdiction thereof. The prevailing party
shall be entitled to reasonable costs and attorney’s fees, as allowed by law.
The parties intend this arbitration provision to be valid, enforceable,
irrevocable and construed as broadly as possible.

 

10.          Severability. If any portion of this Agreement is found to be
illegal or unenforceable, such action shall not affect the validity or
enforceability of the remaining sections or subsections of this Agreement.

 

11.          Governing Law. This Agreement shall be construed under the laws of
the State of California, both procedural and substantive.

 

  

 

 

12.         Waiver. The failure to enforce any provision of this Agreement shall
not be construed to be a waiver of such provision or to affect the validity of
this Agreement or the right of any party to enforce this Agreement.

 

13.         Ambiguities. Both parties have participated in the negotiation of
this Agreement and, thus, it is understood and agreed that the general rule that
ambiguities are to be construed against the drafter shall not apply to this
Agreement. In the event that any language of this Agreement is found to be
ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the parties with respect to any such ambiguous language.

 

EMPLOYEE ACKNOWLEDGES AND AGREES HE/SHE HAS CAREFULLY READ AND VOLUNTARILY SIGNS
THIS AGREEMENT, THAT HE/SHE HAS BEEN REPRESENTED BY COUNSEL AND HAD SUFFICIENT
OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE, AND THAT HE/SHE SIGNS
THIS AGREEMENT WITH THE INTENT OF RELEASING AFL AND THE RELEASED PARTIES FROM
ANY AND ALL CLAIMS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  

 

 

The undersigned agree to the terms of this Agreement and voluntarily enter into
it with the intent to be bound thereby.

 

Dated:  January 26, 2018   /s/ David Olert     (Employee Signature)      
Dated:  January 25, 2018 Monster Digital, Inc.           /s/ David Olert    
By:  David Olert

 

  

 